Citation Nr: 1509551	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for severe sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION
	
The Veteran had active military service from July 1960 to May 1963 and active naval service from March 1967 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is of record.  The Veteran, through his representative, submitted additional evidence at the hearing and waived RO consideration of that evidence, which has been entered into the record.


FINDING OF FACT

The Veteran's diagnosed sleep apnea had its onset during his active duty.


CONCLUSION OF LAW

The criteria for service connection for severe sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of sleep apnea or any other sleep or respiratory disorder.  To the contrary, he consistently denied having any trouble sleeping in February 1972, June 1973, March 1974, March 1975, May 1978, October 1978, and February 1984.  In addition, at a February 1983 examination, he denied having any respiratory symptoms, sleeping symptoms, or fatigue, although he was diagnosed with sinusitis.  

He was first evaluated for sleep apnea symptoms in 2004 and a polysomnography confirmed severe obstructive and central sleep apnea.  He underwent testing again in 2008, which confirmed his severe obstructive and central sleep apnea.

The record includes a statement from the Veteran's wife.  She reported that since their marriage in 1981, the Veteran has snored very loudly and has stopped breathing for up to 20 seconds followed by him gasping for air.  She further reported that this pattern has not changed.

At the hearing, the Veteran's wife similarly reported that his symptoms have been present since their first night of marriage in 1981.  The Veteran indicated that despite his wife telling him about his symptoms since 1981, he has not sought treatment.  He recalled being tired during his active service and even mentioned this to a VA physician in 1984, but that the physician brushed it off.  He added that early in his naval service other sailors would hit him because he would fall asleep and snore loudly.

The Veteran submitted a letter from Dr. D.L., dated in October 2014.  Dr. D.L. noted that the Veteran had a long history of sleep apnea symptoms documented by his wife during his active naval service, but that the Veteran dismissed her concerns and did not seek medical treatment for many years.  He noted that he first evaluated the Veteran for sleep apnea in Japan in 2004.  Dr. D.L. opined that it is likely as not that the Veteran has been suffering with sleep apnea long prior to his separation from the Navy in 1984.

While his claims file was forwarded to a VA examiner in order to complete a Sleep Apnea Disability Benefits Questionnaire, the VA examiner opined on whether the Veteran's sleep apnea was aggravated by, proximately due to, or the result of his service-connected diabetes mellitus.  The VA examiner did not offer an opinion regarding direct service connection.  As such, the opinion of the VA examiner has no probative value concerning the issue of direct service connection.

The statements of the Veteran and his wife regarding his history of sleep apnea symptoms are both competent and credible.  In that regard, the October 2014 opinion of Dr. D.L. is given great probative value regarding the issue of direct service connection.  Thus, based on the foregoing, and resolving all doubt in his favor, the Board finds that service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for a sleep apnea is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


